DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment as response filed by applicants on February 19, 2021.  The amendment was effective in overcoming the objection to claim 15, and the rejection of claim 15 under 35 U.S.C. 112(b).  In light of said amendment, the rejections under 35 U.SC. 102 and 35 U.S.C. 103 are withdrawn; however, the following rejection is now being made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyballa et al (US 9, 221,850) in view of  Tricas et al (Journal of Catalysis, 2013).
Dyballa et al. teach a catalyst composition comprising tris (2, 4-di-tertbutylphenyl) phosphite (TDTBPP) as ligand, Rh (acac) (CO) 2 as the rhodium compound, toluene as solvent, wherein the rhodium content is from 76-90 ppm.  The catalyst composition is used in a process for hydroformylating an olefin, e.g. n-octene at a temperature of from 80 to 140° C.  The catalyst composition does not comprise any tri-substituted phosphines (col. 47, line 5, to col. 49, line 60).  
Dyballa et al do not teach the use of a solvent other than toluene, do not teach a wt% of ligand based on the total weight of the catalyst composition as recited in the instant claims; a molar ratio of ligand to metal compound as recited in the instant claims; a molar ratio of carbon monoxide to hydrogen as recited in the instant claims, and the olefinic compound hydroformylated being propene, as recited in the instant claims.
However, it would be deemed obvious to one of ordinary skill in the art to adjust reaction parameters such as amount of ligand and/or transition metal compound and the molar ratio of carbon monoxide to hydrogen, through routine experimentation, since such parameters are central to an effective hydroformylation reaction; as such, the instant limitations are obvious absent unexpected results.
The reference does not expressly teach and example using propene as the olefin to undergo hydroformylation; butene and octene are specifically mentioned in the examples; however, the reference teaches that olefins having 2 to 24 carbon atoms, 
With regard to the solvent, Dyballa teaches toluene; however, Tricas et al teach the rhodium-catalyzed hydroformylation of ethylene, wherein the reaction is conducted using a catalyst composition comprising a phosphite-based ligand (L1-L4), rhodium, and solvent, acetone/dichloromethane (page 203).
It would therefore have been obvious to a person having ordinary skill in the art that toluene taught by Dyballa et al may have been replaced by other solvents known to be used, and useful in hydroformylation reactions using a rhodium/phosphite catalyst system, such acetone and/or dichloromethane as taught by Tricas et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyballa et al as applied to claims 1-4, 6, and 10-15 above, and further in view of van Rooy et al (Organometallics, 1995).
The instant claim further limits the ligand to one having 3 branched alkyl groups, and 3 unbranched alkyl groups.  Dyballa et al teach the ligand TDTBPP, which comprises all branched alkyl groups on the phenyl rings.  van Rooy et al teach a rhodium-catalyzed hydroformylation reaction wherein tris (2-tert-butyl-4-methylphenyl) phosphite is used as ligand (abstract).  This ligand has 3 branched and 3 unbranched alkyl groups.  Since the ligand taught by van Rooy et al is used in the same type of process taught by Dyballa et al, it would have been obvious to one of ordinary skill in the art that the ligand taught by van Rooy may be used to substitute one of the ligands, e.g. TDTBPP taught by Dyballa et al.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622